IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROBERT STINSON,
Plaintiff,

V. C.A. No. N16C-()5-135 VLM

HOME DEPOT USA, INC.;
LIBERTY MUTUAL INSURANCE
COMPANY,

Defendants.

Subrnitted: May l, 2017
Decided: June 8, 2017

ORDER

Upon Consz`deration of Plaintijj‘ ’s Motionfor Reargument, DENIED.

AND NOW TO WIT, this Sth day of June, 2017, upon consideration of
Plaintiff Robert Stinson’s Motion for Reargument of the Court’s April 20, 2017
Order granting Defendant Home Depot USA, Inc. (“Horne Depot”)’s Motion for
Judgrnent on the Pleadings, Home Depot’s response thereto, and the record in this
case, IT IS HEREBY ORDERED that Plaintiff’s Motion for Reargument is

DENIED, for the following reasons:

l. On April 20, 2017, this Court granted Home Depot’s Motion for
Judgment on the Pleadings.l The Court held that “no material issue of fact
[existed] regarding whether the parties [i.e., Plaintiff and Home Depot] agreed to
settle Plaintiffs lost wages claim sufficient to trigger Hujj”man damages.”2
Additionally, the Court granted the motion with respect to Plaintiffs two other
Hquman claims: one for medical expenses and the other for mileage
reimbursement3 Plaintiff now moves to reargue that Order, filing this Motion for
Reargument (“Motion”) on April 27, 2017.4 Home Depot responded on May 1,
2017.5 The Motion is now ripe for decision.

2. A motion for reargument under Delaware Superior Court Civil Rule
59(e) permits the Court to reconsider “its findings of fact, conclusions of law, or
judgment . . .”6 “Delaware law places a heavy burden on a [party] seeking relief

pursuant to Rule 59.”7 To prevail on a motion for reargument, the movant must

 

l See Stinson v. Home Depot USA, Inc., 2017 WL 1505223 (Del. Super. Apr. 20, 2017).
2 Id. at *7 (citing Hujj‘man v. C.C. Oliphant & Son, Inc., 432 A.2d 1207 (Del. 1981)).

3 See id. (“Because no ‘amount due’ was ever established for Plaintiffs lost wages, medical
expenses, and mileage reimbursement Huffman claims, Home Depot is entitled to judgment as a
matter of law.”).

4 See D.I. #30 (Apr. 27, 2017) [hereinafter Motion].
5 See D.I. #31 (May 1, 2017) [hereinafter Response].
6 Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969). See DEL. SUPER. CT. CIV. R. 59(e).

7 Kostyshyn v. Comm ’rs of Bellefonte, 2007 WL 1241875, at *l (Del. Super. Apr. 27, 2007).
2

demonstrate that “the Court has overlooked a controlling precedent or legal
principle[], or the Court has misapprehended the law or facts Such as would have

changed the outcome of the underlying decision.”8 Further, “[a] motion for

339

reargument is not a device for raising new arguments, nor is it “intended to

rehash the arguments already decided by the court.”lo Such tactics frustrate the
interests of judicial efficiency and the orderly process of reaching finality on the

issues.ll The moving party has the burden of demonstrating “newly discovered

evidence, a change of law, or manifest injustice.”12

3. Plaintiff argues that the Court “overlooked the application of 19 Del.
C. § 1104, which requires payment by the Employer of wages payable to the
Claimant, in those instances where the parties agree that some wages are owed, but

1313

cannot agree on the sum due. He argues that Home Depot, at least in part,

 

8 Bd. of Managers of Del. Criminal Justice Info. Sys. v. Gannett Co., 2003 WL 1579170, at *l
(Del. Super. Jan. 17, 2003), aj"d in part, 840 A.2d 1232 (Del. 2003).

9 Id.

10 Kennedy v. Invacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).

11 see Plummer v. sherman, 2004 wL 63414, at *2 (Del. super. Jan. 14, 2004).

12 E.1. du Pon¢ de Nemours & Co. v. Admiml lns. Co., 711 A.2d 45, 55 (Del. super. 1995).

13 Motion at 11 2 (citing Nevins v. Bryan, 2006 wL 246890 (Del. super. Jan. 5, 2006) (denying
motion for reargument of motion to proceed in forma pauperis and dismissing complaint for
malicious prosecution); Gass v. Truax, 2002 WL 1426537 (Del. Super. June 28, 2002) (granting

defendant’s motion for judgment as a matter of law based on insufficiency of expert testimony
under D.R.E. 702)).

agreed to pay some disability benefits to Plaintiff on January 24, 2011.14

Therefore, he argues that § 1104 “reqaires payment of that amount [] the Employer
conceded is not in dispute.”]5 Because Home Depot purportedly failed to pay “any
disability benefits,” Plaintiff contends that it violated § 1104 and, therefore, the
Court’s dismissal of the Complaint on Home Depot’s motion was unwarranted16

4. In response, Home Depot maintains that Plaintiff s argument under
§ 1104 was never raised before this Motion: neither in his Complaint nor in his
Response to Home Depot’s motion.17 Accordingly, Home Depot argues that the
Motion should be summarily dismissed.18 As to the merits of Plaintiff’s Motion,
Home Depot contends that 19 Del. C. § 2357, under which Plaintiff raised his
Hajj’man claims, does not provide an avenue for raising a Haj‘man claim based on
§ 1104; § 2357 explicitly states that an employer’s default on an employee’s

demand for payment of an amount due “under this chapter” may be recovered

 

14 See Motion at 11 4.

15 Ia'. (emphasis in original).

16 1a (emphasis in eriginai).

17 See Response at 1-2. See also generally Plaintiff’ s Letter Response, D.I. #27 (Feb. 24, 2017);
Plaintiff s Reply Brief in Opposition to Defendant Home Depot USA, Inc.’s Motion for
Judgment on the Pleadings, D.I. #15 (Oct. 28, 2016); Complaint, D.I. #1 (May 13, 2016).

18 See Response at 2.

under Title 19, Chapter ll of the Delaware Code.19 Because a claim under § 1104
is not a claim arising under Title 19, Chapter 23 of the Delaware Code, Home
Depot argues that Plaintiff’s Motion is without merit as a matter of law.20

5. Plaintiff’s argument positing the applicability of § 1104 is a new
argument and will not be considered by this Court. An argument that is raised for
the first time on a motion for reargument will not be considered absent a showing
of newly discovered evidence.21 However, Plaintiff does not demonstrate the
existence of any newly discovered evidence. Instead, he claims that the Court
overlooked a statutory provision that he did not present to the Court until this
Motion. The Court cannot “overlook” an argument that Plaintiff failed to raise
when responding to the Motion for Judgment on the Pleadings.22

Conclusion
6. For the foregoing reasons, Plaintiff’s Motion for Reargument is

DENIED.

 

19 Response at 2-3 (emphasis in original). Compare 19 Del_ C. § 2357 (2013 & supp. 2016),
with 19 Del. C. § 1104.

20 See Response at 2-3.

21 sea e.g., Plummer v. sherman, 2004 wL 63414, at *2 & n.6 (Del. super. Jan. 14, 2004)
(citations omitted); Miles, Inc. v. Cookson Am., Inc., 677 A.2d 505, 506 (Del. Ch. 1995).

22 Because the Court finds that the Motion raises a new argument that was not raised earlier in
the proceedings, the Court does not consider the merits of Plaintiff’s argument and Home
Depot’s response to the same.

IT IS SO ORDERED.

M/

' Judge Vivian L. Medin` .

oc: Prothonotary
cc: All Counsel of Record (via e-filing)